BURGESS, J.
This is an action of ejectment by plaintiff to recover part of lot six in block twenty in the city of Palmyra.
Plaintiffs Miller are children of Frederick W. Miller who died in February, 1901, and plaintiff Matson is grantee of his coplaintiffs of an undivided one-third of the premises in question by quitclaim deed.
Defendants Estelle and Alonzo Mackey, by mesne conveyances and inheritances, are holders of the title of Frederick "W. Miller, and defendant Simon is their tenant in possession.
Plaintiffs recovered judgment in the court below for the possession of the premises sued for, and one hundred and forty dollars damages. Defendants appeal.
Mary Conroy is the common source of title.
The case is on all-fours with the case of May Emma Miller et al. v. Henry Ensminger et al., appellants, decided at the present term, and reported at page 195 of this volume, with the exception that the parties defendants and amount of rents involved are not the same. The construction of the same will is involved.
*211In an able opinion delivered by Judge Pox in that case the same questions presented by this appeal were passed upon, and upon the authority of that case we affirm the judgment in this.
All concur.